Citation Nr: 1707159	
Decision Date: 03/03/17    Archive Date: 03/17/17

DOCKET NO.  14-13 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes.

3.  Entitlement to service connection for bladder cancer with urostomy, including as secondary to service-connected disabilities.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to compensation under 38 U.S.C. § 1151 for a right kidney condition.

6.  Entitlement to compensation under 38 U.S.C. § 1151 for a hernia.

7.  Entitlement to an effective date earlier than April 19, 2011, for the grant of service connection for diabetes.

8.  Entitlement to an effective date earlier than April 19, 2011, for the grant of service connection for diabetic neuropathy of all extremities.

9.  Entitlement to an effective date earlier than March 25, 2013, for the grant of service connection for nephropathy associated with diabetes.


REPRESENTATION

Appellant represented by:	James McElfresh II, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Fort Harrison, Montana, and Salt Lake City, Utah.  Jurisdiction of this matter has since been transferred to the RO in Salt Lake City, Utah.

The Veteran testified before the undersigned VLJ at a hearing held at the RO in September 2016.  The claims file includes a transcript of the hearing.

In September 2016, the Veteran waived AOJ consideration of the evidence he submitted in support of his claim since the most recent Statement of the Case.  Therefore, the Board need not remand the matter for consideration of that evidence.  38 C.F.R. § 20.1304(c).

The Board has recharacterized the issue of entitlement to service connection for urostomy as entitlement to service connection for bladder cancer with urostomy as that more accurately describes the Veteran's claim and is consistent with the characterization of the claim in the September 2013 Rating Decision.  See September 2013 Notice of Disagreement (disagreeing with denial of service connection for urostomy disorder secondary to bladder cancer secondary to diabetes); September 2016 Board Hearing Tr. at 13 (discussing theory of entitlement to service connection for bladder cancer as due to exposure to herbicide agents).

For clarity of analysis, the Board has also combined into a single claim the four claims of entitlement to earlier effective dates for service connection for peripheral neuropathy of the bilateral upper and lower extremities.  As the discussion below demonstrates, the determinative factual and legal issues are the same for each manifestation (upper vs. lower, right vs. left) of the Veteran's peripheral neuropathy.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to service connection for COPD, hypertension, and bladder cancer and of entitlement to compensation under 38 U.S.C. § 1151 for a right kidney condition and a hernia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  The Veteran did not suffer a back injury during his active service; his back disability was not manifest in active military service and is not otherwise etiologically related to any event, injury, or disease during his active military service.

2.  The grant of service connection for diabetes occurred under the special situation of a remedy crafted by several federal courts following extensive litigation involving a class action suit filed on behalf of veterans who were exposed to herbicide agents in Vietnam.  The Veteran first filed a claim for benefits for diabetes, peripheral neuropathy, and kidney conditions on April 19, 2012.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2. The RO assigned the earliest possible effective date for the retroactive award of service connection for diabetes mellitus.  38 U.S.C.A. §§ 501, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.157, 3.400, 3.816 (2016).

3.  The RO assigned the earliest possible effective date for the retroactive award of service connection for diabetic neuropathy of all extremities.  38 U.S.C.A. §§ 501, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.157, 3.400, 3.816 (2016).

4.  The criteria for an effective date of April 19, 2011, but no earlier for the grant of service connection for nephropathy associated with diabetes have been met.  38 U.S.C.A. §§ 501, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.157, 3.400, 3.816 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

II.  Service Connection:  General Standards

The Veteran asserts entitlement to service connection for a back disability.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Sclerosis osteopenia is not encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a).  However, arthritis is included in the list of chronic diseases under 38 C.F.R. § 3.309(a), so the Board will apply the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in analyzing the back claim given the diagnosis of lumbar spondylosis (degenerative joint disease) contained in the medical records.

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In addition, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  Neither sclerosis osteopenia nor any of the Veteran's other diagnosed back disabilities are presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).

III.  Service Connection:  Back Disability

The Veteran alleges entitlement to service connection for a back disability.  He has been diagnosed with various back conditions.  See, e.g., September 2016 Board Hearing Tr. at 3 (sclerotic osteopenia) and 6 (fracture, bruise, and three ruptured discs); March 2005 VA Progress Note (documenting history of lumbar spondylosis).  A current disability is not at issue.

As noted above, none of these conditions is presumptively associated with exposure to herbicide agents.  Moreover, the Veteran testified that he first began having back symptoms "on a consistent basis" in or around 2004, which is over three decades after his active service.  See September 2016 Board Hearing Tr. at 7.  Therefore, even assuming the provisions relating to chronic disabilities apply, entitlement to service connection based on continuity of symptomatology is also not warranted.

The success of the Veteran's claim hinges on the in-service element necessary for all service connection claims.  See Shedden, 381 F.3d at 1167 (requiring medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury); Jandreau, 492 F.3d at 1376-77 (same).

The Veteran's service treatment records are silent regarding any event, injury, or disease with respect to the back during his active service.  See, e.g., May 1968 Report of Medical Examination (indicating spine as "normal"); September 2016 Board Hearing Tr. at 5 (testifying that he never complained about his back during service) and at 7 ("I didn't even know I really injured it in the first place").  The Veteran has only identified vague complaints relating to carrying and/or using a .50 caliber machine gun as contributing to his current back disability.  See September 2016 Board Hearing Tr. at 6.  Such vague allegations are not sufficient, particularly in the circumstances of this case, to establish that an in-service event or injury relating to his back actually occurred.

In determining that the Veteran's statements are not sufficient to establish an in-service event or injury, the Board has considered the credibility of the statements and the evidence (to include the Veteran's own statements) indicating there was not an in-service event or injury beyond the normal wear and tear to which all service members are subject.  See Arneson v. Shinseki, 24 Vet. App. 379, 382-383 (2011) (noting that "the assessment of the credibility of the veteran's sworn testimony is a function for the [Board]" and citing cases in support of the proposition that deference to the Board regarding the credibility of sworn testimony is due, in part, to the Board's opportunity to observe demeanor); Caluza, 7 Vet. App. at 511 (noting importance of observing demeanor, tone of voice, and consistency with other evidence in assessing credibility of a witness); see also Cartright, 2 Vet. App. at 25 (interest may affect the credibility of testimony); Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).

The claim is denied due to lack of evidence of an in-service event, injury or disease relating to the back.

Even assuming the Veteran's vague allegations of physical activities and minor complaints (not sufficient to warrant medical treatment) to the back and/or exposure to herbicide agents would be sufficient to satisfy the in-service element, the claim fails for lack of a nexus.  There is no competent medical evidence linking any current back disability to the Veteran's service, to include exposure to herbicide agents.  With respect to herbicide agents, the Veteran's diagnosed back conditions are not subject to presumptive service connection nor is there any indication in the record that herbicide agents are capable of causing lumbar spondylosis or sclerotic osteopenia.  The medical records are silent regarding any possible association and the Veteran specifically testified that none of his doctors have ever told him that his back problems might be related to his active service.  See, e.g., September 2016 Board Hearing Tr. at 8.

In addition, as noted above, he first began experiencing back trouble and first sought medical treatment for back trouble several decades after his active service.  See, e.g., September 2016 Board Hearing Tr. at 7 (first sought treatment in or around 2004); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board may consider delay in reporting symptoms or seeking medical treatment).  

There is simply no competent evidence, beyond the Veteran's conclusory allegations, suggesting a link between any in-service event or injury and his current back disability.  For this reason too, the Veteran's claim is denied.

The evidence is not in equipoise, but is against the Veteran's claim.  The greater weight of the evidence is against finding that any in-service disease or injury is etiologically related to the Veteran's current back disability, entitlement to service connection for a back disability is denied.  Gilbert, 1 Vet. App. at 53-56.

IV.  Earlier Effective Date:  Diabetes

The Veteran alleges that he is entitled to an effective date earlier than April 19, 2011, for the grant of service connection for diabetes.  The basis of his claim is medical evidence that he was diagnosed with diabetes as early as the 1980s, well before the currently assigned effective date.  A thorough analysis of the rules regarding effective dates is necessary to resolve the Veteran's claim.

Unless otherwise provided, the effective date for an award of compensation for service-connected disability shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  The effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A "claim" is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p).

As to what constitutes a claim, a claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 3.155 (2015).  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to a veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155; see also Norris v. West, 12 Vet. App. 413, 421 (1999).

Further, under 38 C.F.R. § 3.157(b)(1), a report of examination or hospitalization may constitute an informal claim.  However, "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).

There are special rules applicable to the grant of benefits under a liberalizing law.  Under 38 C.F.R. § 3.114, where benefits are awarded under a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  There are three possible effective dates under 38 C.F.R. § 3.114(a):

(1) If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.

(2) If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  

(3) If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.

In addition, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to a class action suit.   Nehmer v. United States Department of Veterans Affairs, 712 F.Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F.Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158   (9th Cir. 2002) (Nehmer III).

Pursuant to 38 C.F.R. § 3.816(c), if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows:

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if:

(i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or

(ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.

(3) If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.

(4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

See 38 C.F.R. § 3.816.

The Veteran's peripheral neuropathy is service-connected as secondary to diabetes.  Diabetes was added to the list of diseases subject to presumptive service connection, effective May 8, 2001.  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).

As diabetes is a covered herbicide disease, the Veteran is considered a Nehmer class member.  See 38 C.F.R. §3.816 (b)(1)(2).  Nonetheless, an earlier effective date for service connection for diabetes is not available to the Veteran.

The Veteran filed an informal claim for service connection for diabetes on December 2010.  Later that month, VA notified the Veteran of the need to submit a formal claim within one year and sent him a VA Form 21-526.  The Veteran first filed a formal claim for benefits on April 19, 2012, he submitted a VA Form 21-526 requesting service connection for diabetes, peripheral neuropathy (bilateral feet), a right kidney condition, and other conditions.  In a December 2013 rating decision, service connection was granted for diabetes and peripheral neuropathy of the bilateral upper and lower extremities effective April 19, 2011.

Importantly, the informal claim filed in December 2010 was not followed by the filing of a formal claim within one year after VA sent the formal application form as required by 38 C.F.R. § 3.155.  See also 38 C.F.R. § 3.155(a) (2010) ("Upon receipt of an informal claim..., an application form will be forwarded to the claimant....If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.").  Therefore, VA will not consider a claim filed as of the December 2010 informal claim (or any other informal claim allegedly pending prior to VA sending the application).

The record reflects no claim for disability compensation for diabetes either denied by VA between September 25, 1985 and May 3, 1989, or pending before VA on May 3, 1989.  Nor was a claim pending before VA on May 3, 1989, or received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for diabetes.  Therefore, the effective date of the award will be determined in accordance with §§ 3.114 and 3.400.

In making these findings regarding the earliest informal or formal claim received by VA, the Board acknowledges the Veteran's argument that he was awarded disability benefits by the Social Security Administration (SSA) and that he was previously diagnosed with diabetes at VA facilities.  None of these records, however, constitute an informal or formal claim.

SSA records do not meet the requirements of an informal claim for compensation benefits.  The Board notes that only correspondence indicating a desire to apply for VA benefits, not benefits from another federal agency, may be construed as an informal service connection claim.  38 C.F.R. § 3.155(a).  Also, the provision of 38 C.F.R. § 3.153, pertaining to receipt of a claim for SSA benefits on a form jointly prescribed by VA, applies only to a claim for death benefits.

Similarly, while there are treatment records documenting diabetes prior to the currently-assigned April 19, 2011, effective date, those records do not indicate that the Veteran intended to apply for benefits or that he identified the benefits sought.  Therefore, the VA treatment records do not constitute an informal claim under 38 C.F.R. §§ 3.155 and/or 3.157.

Under Section 3.400, the earliest available effective date would be the Veteran's date of claim, that is April 19, 2012.  (Again, the informal claim for service connection for diabetes pending in December 2010 when VA sent a formal application form was not followed by the filing of a formal claim, so a later claim will not be deemed to have been filed on that earlier date.)

However, service connection for diabetes was granted under a liberalizing law, so the provisions of 38 C.F.R. § 3.114 apply.  Under that provision, an effective date earlier than the date of claim is permitted where VA reviews the matter on its own initiative (which did not happen here) or where the claim was reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue.  That is the situation here.  In such cases, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  In this case, that date would be April 19, 2011, the currently assigned effective date.

In summary, while the Veteran's diabetes may have been present prior to April 19, 2011, controlling statutes and regulations preclude assignment of an effective date earlier than that date (which is one year prior to the date of his claim).  The evidence is not in equipoise, but is against the claim.  The Veteran's claim of entitlement to an effective date earlier than April 19, 2011, for the grant of service connection for diabetes is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet.App. at 49.

V.  Earlier Effective Date:  Peripheral Neuropathy

The Veteran alleges that he is entitled to an effective date earlier than April 19, 2011, for the grant of service connection for diabetic neuropathy of all extremities.  The basis of his claim is medical evidence that he was diagnosed with peripheral neuropathy as early as 2001, well before the currently assigned effective date.

The analysis set forth above with respect to diabetes applies to this claim as well.  Although there is medical evidence that the condition existed prior to the currently assigned effective date, an effective date prior to April 19, 2011, is not warranted.  The conditions necessary for an earlier effective date under 38 C.F.R. § 3.816 are not met.  The SSA records and the VA treatment records do not constitute a formal or informal claim for disability compensation benefits.  The informal claim pending when a formal application form was sent to the Veteran in December 2010 did not preserve an earlier effective date, because the Veteran did not file the formal application within one year of the form being sent to him.  38 C.F.R. § 3.155.

The Veteran filed a formal claim for benefits on April 19, 2012.  Applicable law permits an effective date at most one year prior to receipt of that claim.  38 C.F.R. § 3.114.  Consequently, the evidence is not in equipoise, but is against the Veteran's claim.   The Veteran's claim of entitlement to an effective date earlier than April 19, 2011, for the grant of service connection for peripheral neuropathy of the bilateral, upper and lower extremities is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet.App. at 49.

VI.  Earlier Effective Date:  Nephropathy

The Veteran claims entitlement to an effective date prior to March 25, 2013, for nephropathy associated with diabetes.

The general provisions relating to effective dates have been set forth above.  Likewise, as noted above, the Veteran's April 19, 2012, formal claim included a claim for a kidney disorder.  VA treatment records establish that the Veteran had diabetic nephropathy at least as early as 2002.  See, e.g., March 2002 VA Endocrinology Consult Note (including diabetic nephropathy in the list of diagnoses); March 2005 VA Endocrinology Consult Note (same).  Moreover, as the diagnosis of "diabetic neuropathy" indicates, there is sufficient medical evidence, particularly in light of the later, specific opinion linking the nephropathy to his diabetes, that the Veteran's nephropathy was secondary to his now service-connected diabetes at least as early as 2002.

An earlier effective date under 38 C.F.R. § 3.816 is not warranted for the reasons discussed above with respect to diabetes and peripheral neuropathy.  Under 38 C.F.R. § 3.400, the date of claim is the earliest possible effective date on these facts (here April 19, 2012).  However, because the nephropathy is secondary to diabetes, the Board finds that the provisions of 38 C.F.R. § 3.114 providing for effective dates where benefits are awarded pursuant to liberalizing laws applies to these facts.

Under Section 3.114 and on the facts of this case, the Veteran is entitled to an effective date one year earlier than the date of his formal claim of April 19, 2012.  Therefore, the Veteran is granted an effective date of April 19, 2011, but no earlier, for the grant of service connection for nephropathy associated with diabetes.

VII.  Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In September 2016, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the issues currently on appeal.  The undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions or other evidence that would help the Veteran's claim.  Neither the Appellant, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in April 2013, July 2013, and September 2013.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran also received additional notice via notice letters, rating decisions, and statements of the case.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, and VA treatment records.  With respect to SSA records, the RO attempted to obtain such records, but was notified that all SSA medical records had been destroyed.  See March 2014 SSA Records Request Response ("The medical records have been destroyed.").  The Veteran has not identified any relevant records aside from those that are already in evidence.

VA also satisfied its duty to obtain medical examinations.  In May 2013, July 2013 and May 2015, VA provided the Veteran with medical examinations with respect to his diabetes and associated conditions.  The examinations and opinions are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

The Veteran has not been afforded a VA examination with respect to his back.  However, VA is not required to provide an examination in every case.  Rather, several elements must be present before the VA's duty to provide an examination is triggered.  38 U.S.C. § 5103A(d).  Here, there is neither "evidence establishing that an event, injury, or disease occurred in service" nor "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability."  38 U.C.S. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006).

The Board will not repeat the evidence of record set forth above, but reiterates its finding, on evaluating and weighing the evidence, that there was not an event, injury, or disease of the Veteran's back that occurred in service.  In addition, there are no medical opinions or other evidence of record indicating that the Veteran's back disability "may be associated" with his active service.  The Board recognizes that the standard does not necessarily require "competent medical evidence."  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).  The absence of medical evidence, competent or otherwise, indicating an association is relevant, however.  Moreover, while the Veteran's lay statements are presumed competent evidence for purposes of the McLendon analysis, the Board finds that the Veteran has made only a "conclusory generalized statement that his [active service] caused his present medical problems."  Id. at 1278.  He has, as discussed above, specifically disclaimed recognizing an in-service event or injury at the time or a continuity of symptoms since service.  In addition, the Veteran has not identified any medical process by which his active service experiences, as described, could have caused his current conditions.

If the Board were to accept a generalized statement that carrying heavy objects or using a heavy machine gun, which did not result in any reported in-service symptoms and did not require any in-service treatment, are associated with back trouble several decades later, the Board would be required "to provide [] examinations as a matter of course in virtually every veteran's disability case" involving a back disability.  Id.  Congress did not intend that result.  Id.  The Board finds that the Veteran's generalized, conclusory allegations do not indicate, as contemplated by the relevant statute, that his back disabilities "may be associated" with his active service.

In sum, the record before the Board does not indicate that the Veteran's current disabilities had a causal connection or were associated with his active military service.  The evidence is not in equipoise.  The standard set forth in 38 U.S.C. § 5103A(d)(2) has not been met and the Veteran is not entitled to a VA examination with respect to the claims on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Waters, 601 F.3d at 1277-79.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to an effective date earlier than April 19, 2011, for the grant of service connection for diabetes is denied.

Entitlement to an effective date earlier than April 19, 2011, for the grant of service connection for diabetic neuropathy of all extremities is denied.

Entitlement to an effective date of April 19, 2011, but no earlier, for the grant of service connection for nephropathy associated with diabetes is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran's claims of entitlement to service connection for COPD, hypertension, and the residuals of a urostomy must be remanded to obtain adequate medical opinions.

With respect to COPD, the Veteran had an MOS of "CS3000/0000" which is the civilian equivalent of a cook or chef.  See, e.g., June 1968 Form DD-214 (indicating Veteran was a culinary specialist "CS3000/0000"); September 2016 Board Hearing Tr. at 27 (noting that records indicating an MOS of "fire, crash fire fighter" were incorrect).  Under VA Adjudication Procedure Manual, M21-1, Part IV.ii.1.I.3.c, a designation of "CS" and/or an MOS of "Ship's Cook" both indicate "minimal" probability of exposure to asbestos.  Pursuant to M21-1, Part VI.ii.1.I.3.e., where a veteran's MOS indicates at least minimal probability of exposure to asbestos, VA will ordinarily provide an examination.  No such examination has been provided with respect to the Veteran's COPD.

Moreover, the Veteran's private physician has indicated that "Agent Orange is well known to cause interstitial lung disease", though acknowledging that "[c]igarette smoke was present and not helpful".  July 2012 Private Treatment Note.  This statement meets the low threshold for obtaining a VA examination with respect to the Veteran's COPD.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).

With respect to hypertension, there are two conflicting opinions by VA medical examiners regarding whether the Veteran's hypertension is associated with his diabetes mellitus.  See July 2013 VA Examination (opining that the Veteran's hypertension was "at least as likely as not...permanently aggravated" by his diabetes mellitus, but providing no rationale); August 2013 VA Addendum Opinion (simply stating "there is no evidence provided that his hypertension was permanently aggravated beyond normal progression by diabetes" and not addressing the prior positive opinion).  It would be helpful to the Board if a medical professional provided a more detailed rationale resolving these conflicting opinions.

Moreover, there is no opinion with respect to whether the Veteran's hypertension may be associated with his conceded exposure to herbicide agents.  While hypertension is not listed as a presumptive disease under 38 C.F.R. § 3.309(e) and is specifically excluded as being part of ischemic heart disease, a Veteran may nonetheless prevail on direct service connection although service connection on a presumptive basis is not available.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).  The National Academy of Science's Institute of Medicine's "Veterans and Agent Orange: Update 2010" concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694; Veterans & Agent Orange: Update 2014 (2016) at 907; see also Notice, 77 Fed. Reg. 47924-47928 (2012).  This epidemiological evidence meets the "low threshold" for obtaining an examination to establish the nexus element of the Veteran's hypertension claim. Therefore, remand is required to afford the Veteran an examination for the purpose of obtaining an opinion regarding the nexus element of his claim of entitlement to service connection for hypertension on a direct basis. 

Likewise, with respect to bladder cancer, there is "limited or suggestive" evidence of an association between herbicide exposure and bladder cancer.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2014 (2016) at 907.  This finding is a change from Update 2012 (and prior versions), so there is no competent medical opinion of record taking into account this new epidemiological evidence.  Remand is required to afford the Veteran an examination for the purpose of obtaining an opinion regarding the nexus element of his claim of entitlement to service connection for bladder cancer on a direct basis.

The record contains no adequate opinions with respect to the Veteran's claims of entitlement to compensation under 38 U.S.C. § 1151.  In fact, there is no opinion of record regarding whether the hernia the Veteran experienced subsequent to his 2003 surgery was due to carelessness or negligence on the part of VA.  With respect to the kidney claim, the unfavorable August 2013 VA Addendum Opinion is based on inaccurate facts, including that "there is no evidence in the record that he had a kidney removed."  See May 2015 VA Examination (noting that the Veteran underwent a right nephrectomy in 2006).  The favorable July 2012 private opinion merely states that there was "a certain delay in diagnosis" but does not indicate whether that delay was due to negligence or carelessness on the part of VA.  There is insufficient medical evidence of record to resolve the 1151 claims.  Therefore, remand is required to obtain an adequate opinion.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for VA examinations to address the nature, symptoms, and etiology of the Veteran's hypertension, COPD, and bladder cancer (including residuals thereof).  The entire claims file, including electronic records, must be reviewed by the examiner in conjunction with the examination. Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran or diagnostic testing deemed necessary, the examiner should address the following:

Hypertension

a.  Whether it is at least as likely as not (50 percent probability or greater) that any current hypertension was incurred in or otherwise related to the Veteran's military service, including exposure to herbicide agents (e.g. Agent Orange).

In answering this question, the examiner should note that it has been conceded that the Veteran was exposed to herbicide agents during his active service.  In addition, the examiner is asked to specifically comment on any medical literature the examiner deems relevant, including but not limited to, the National Academy of Science's Institute of Medicine's "Veterans and Agent Orange: Update 2010" and "Veterans and Agent Orange: Update 2014" which concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.

b.  If the response to (a) is negative, is it at least as likely as not that the Veteran's hypertension, was caused by service-connected diabetes.  

c.  If the response to (b) is negative, is it at least as likely as not that the Veteran's hypertension was aggravated beyond the natural progress of the disease process by service-connected diabetes.

COPD

d.  Whether it is at least as likely as not (50 percent probability or greater) that any current COPD was incurred in or otherwise related to the Veteran's military service, including exposure to herbicide agents (e.g. Agent Orange) and/or exposure to asbestos.

In answering this question, the examiner should note that it has been conceded that the Veteran was exposed to herbicide agents during his active service. 

In addition, based on the Veteran's MOS, there is "minimal" probability that he was exposed to asbestos during his active service.

Bladder Cancer

e.  Whether it is at least as likely as not (50 percent probability or greater) that any current bladder cancer and residuals (to include urostomy) was incurred in or otherwise related to the Veteran's military service, including exposure to herbicide agents (e.g. Agent Orange).

In answering this question, the examiner should note that it has been conceded that the Veteran was exposed to herbicide agents during his active service. 

f. Whether it is at least as likely as not (50 percent probability or greater) that any current bladder cancer and residuals (to include urostomy) was related to the Veteran's diabetes? [He argues insulin treatment led to bladder cancer.]

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

2.  Provide the Veteran's claims file to a VA physician who specializes in or who is board certified in oncology or an appropriate surgical specialty.  The examiner's qualifications MUST be noted in the report.

Another examination is not needed, unless the specialist requests one.  

The examiner should address the following:

a.  Did the VA fail to properly diagnose and treat the Veteran's cancer in 2002 through 2005?

b. If so, was the failure to diagnose and treat the cancer the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the VA's part?

c.  If so, did the VA's failure to diagnose and treat the cancer proximately cause the continuance of the natural progress of the disease, including, particularly, metastatization to the kidney?

d.  Whether the hernia(s) following surgery in June 2003 was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the VA's part?

3.  Following the above-directed development, re-adjudicate the Veteran's claims of entitlement to service connection for hypertension, COPD, and bladder cancer and of entitlement to compensation under 38 U.S.C. § 1151 for a right kidney disability and a hernia.  Should the claims remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


